By the Court.—Leonard, J.
The Constitution of 1846 and. the Code of Procedure have, by necessary implication, abolished every limitation in respect to the amount in controversy theretofore required to give jurisdiction in actions of an equitable nature, formerly entertained only in the Court of Chancery.. (Giles a. Lyon, 4 N. Y., 600; Cobine a. St. John, 12 How. Pr., 333; Coon a. Brook, 21 Barb., 546 ; Mallory a. Norton,. Ib., 424.)
No rule was revived by the repeal of section 37, article 2,. *66title 2, chapter 1, of the Revised Statutes, in relation to the jurisdiction of the Court of Chancery (Laws of 1862, 859, ch. 460, § 39), because the Code had previously repealed that statute, and abolished every other rule limiting the jurisdiction of the Supreme Court.
The question of costs may be affected where the amount in controversy is under $50.
The order appealed from should be reversed, but without costs.
Ingraham, P. J., and Barnard, J., concurred.